Exhibit 10.4

Loan No. RIB051T05M
REVOLVING TERM LOAN SUPPLEMENT


THIS SUPPLEMENT to the Master Loan Agreement dated March 19, 2012 (the "MLA"),
is entered into as of July 16, 2015 between CoBANK, ACB ("CoBank") and SOUTH
DAKOTA SOYBEAN PROCESSORS, LLC, Volga, South Dakota (the "Company"), and amends
and restates the Supplement dated January 12, 2015 and numbered RIB051T05L.
SECTION 1.    The Revolving Term Loan Commitment. On the terms and conditions
set forth in the MLA and this Supplement, CoBank agrees to make loans to the
Company from the date hereof, up to and including September 20, 2020, in an
aggregate principal amount not to exceed, at any one time outstanding,
$10,000,000.00 less the amounts scheduled to be repaid during the period set
forth below in Section 5 (the "Commitment"). Within the limits of the
Commitment, the Company may borrow, repay, and reborrow.
SECTION 2.    Purpose. The purpose of the Commitment is to finance capital
expenditures and to provide working capital to the Company.
SECTION 3.    Term. Intentionally Omitted.
SECTION 4.    Interest. The Company agrees to pay interest on the unpaid balance
of the loan(s) in accordance with one or more of the following interest rate
options, as selected by the Company:
(A)One-Month LIBOR Index Rate. At a rate (rounded upward to the nearest 1/100th
and adjusted for reserves required on "Eurocurrency Liabilities" [as hereinafter
defined] for banks subject to "FRB Regulation D" [as hereinafter defined] or
required by any other federal law or regulation) per annum equal at all times to
2.45% above the rate reported at 11:00 a.m. London time for the offering of one
(1)-month U.S. dollars deposits, by Bloomberg Information Services (or any
successor or substitute service providing rate quotations comparable to those
currently provided by such service, as determined by CoBank from time to time,
for the purpose of providing quotations of interest rates applicable to dollar
deposits in the London interbank market) on the first "U.S. Banking Day" (as
hereinafter defined) in each week, with such rate to change weekly on such day.
The rate shall be reset automatically, without the necessity of notice being
provided to the Company or any other party, on the first "U.S. Banking Day" of
each succeeding week, and each change in the rate shall be applicable to all
balances subject to this option. Information about the then-current rate shall
be made available upon telephonic request. For purposes hereof: (1) "U.S.
Banking Day" shall mean a day on which CoBank is open for business and banks are
open for business in New York, New York; (2) "Eurocurrency Liabilities" shall
have the meaning as set forth in "FRB Regulation D"; and (3) "FRB Regulation D"
shall mean Regulation D as promulgated by the Board of Governors of the Federal
Reserve System, 12 CFR Part 204, as amended.
(B)Quoted Rate. At a fixed rate per annum to be quoted by CoBank in its sole
discretion in each instance. Under this option, rates may be fixed on such
balances and for such periods, as may be agreeable to CoBank in its sole
discretion in each instance, provided that: (1) the minimum fixed period shall
be 30 days; (2) amounts may be fixed in increments of $100,000.00 or multiples
thereof; and (3) the maximum number of fixes in place at any one time shall be
five.
The Company shall select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options. Upon the expiration of any fixed rate period, interest shall
automatically accrue at the variable rate option unless the amount fixed is
repaid or fixed for an additional period in accordance with the terms hereof.
Notwithstanding the foregoing, rates may not be fixed for periods expiring after
the maturity date of the loans and rates may not be fixed in such a manner as to
cause the Company to have to break any fixed rate balance in order to pay any
installment of principal. All elections provided for herein shall be made
telephonically or in writing and must be received by 12:00 Noon Company's local
time. Interest shall be calculated on the actual number of days each loan is
outstanding on the basis of a year consisting of 360 days and shall be payable
monthly in arrears by the 20th day of the following month or on such other day
in such month as CoBank shall require in a written notice to the Company.






--------------------------------------------------------------------------------

Exhibit 10.4

SECTION 5.    Promissory Note. The Company promises to repay on the date of each
reduction in the Commitment, the outstanding principal, if any, that is in
excess of the available balance. The available balance shall be decreased by
$1,250,000.00 on the 20th day of each March and September beginning March 20,
2017, and continuing through and including March 20, 2020, followed by a final
reduction at the expiration of the Commitment on September 20, 2020, at which
time any outstanding balance shall be due and payable in full. If any
installment due date is not a day on which CoBank is open for business, then
such payment shall be made on the next day on which CoBank is open for business.
In addition to the above, the Company promises to pay interest on the unpaid
principal balance hereof at the times and in accordance with the provisions set
forth in Section 4 hereof. This note replaces and supersedes, but does not
constitute payment of the indebtedness evidenced by, the promissory note set
forth in the Supplement being amended and restated hereby.
SECTION 6.    Security. The Company's obligations hereunder and, to the extent
related hereto, under the MLA, including without limitation any future advances
under any existing mortgage or deed of trust, shall be secured as provided in
the Security Section of the MLA.
SECTION 7.    Commitment Fee. In consideration of the Commitment, the Company
agrees to pay to CoBank a commitment fee on the average daily unused portion of
the Commitment at the rate of 0.40% per annum (calculated on a 360-day basis),
payable monthly in arrears by the 20th day following each month. Such fee shall
be payable for each month (or portion thereof) occurring during the original or
any extended term of the Commitment.
IN WITNESS WHEREOF, the parties have caused this Supplement to be executed by
their duly authorized officers as of the date shown above.
CoBANK, ACB
 
SOUTH DAKOTA SOYBEAN PROCESSORS, LLC
 
 
 
 
 
By:
/s/ Patty Machado
 
By:
/s/ Mark Hyde
 
 
 
 
 
Title:
Assistant Corporate Secretary
 
Title:
CFO





